                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                         CEDAR RAPIDS DIVISION

 MURRELL GRIFFIN,

              Plaintiff,                               No. C18-0111-LTS

 vs.
                                                             ORDER
 MATT LOUVAR and
 JIM MCKINNEY,

              Defendants.

                            ___________________________


                                  I.     INTRODUCTION
       This case is before me on a motion for summary judgment filed by defendants
Matt Louvar and Jim McKinney. Doc. No. 10. The motion is fully submitted and oral
argument is not necessary. See Local Rule 7(c).


                            II.   PROCEDURAL HISTORY
       On October 24, 2018, plaintiff Murrell Griffin filed a pro se 42 U.S.C. § 1983
complaint along with a motion to proceed in forma pauperis. Doc. No. 1, 1-1. On
September 4, 2019, I conducted an initial review of Griffin’s complaint, allowed it to
proceed and directed the Clerk’s office serve the complaint. Doc. No. 3. Defendants
filed an answer on October 16, 2019. Doc. No. 7. On October 18, 2019, the Clerk’s
office filed the standard briefing schedule. Doc. No. 8. Defendants then filed their
motion for summary judgment. Griffin did not respond to the motion for summary
judgment, nor has he taken any action related to this case since September 17, 2019.




       Case 1:18-cv-00111-LTS-KEM Document 11 Filed 09/29/20 Page 1 of 6
                               III.   RELEVANT FACTS
       In his complaint, Griffin, who was an inmate at the time he filed the case, alleges
correctional officers at Anamosa State Penitentiary were upset that he refused a medical
injection on February 20, 2018. Griffin states that:
       I was in restraints in an observation cell . . . [Defendant Louvar] had his
       hand in my face briefly attempting to control my head movements. This
       was unnecessary as I was calm. He then forced the thumb of his hand into
       my mouth forcefully hooking my cheek and pulling. He then [] close fist
       punched me in the face, striking me in my mouth.

Doc. No. 4 at 4. Griffin alleged that those actions amounted to excessive force.
       As noted above, Griffin failed to respond to defendants’ motion for summary
judgment. Thus, he has not addressed defendants' statement of material undisputed facts.
“[A] failure to respond to an individual statement of material fact, with appropriate
appendix citations, may constitute an admission of that fact.” See Local Rule 56(b); see
also Fed. R. Civ. P. 56(e). Therefore, I will treat as admitted all of the facts set forth
in defendants' statement. Doc. No. 10-2.
       Defendant Jim McKinney is the warden of the Anamosa State Penitentiary while
defendant Matt Louvar is a correctional officer at that facility. Defendants did not
provide facts regarding the alleged assault on February 20, 2018. Rather, defendants’
motion for summary judgment is premised on Griffin’s alleged procedural failures,
specifically that he failed to exhaust his administrative remedies. They also argue that
even if Griffin did exhaust his claims, they are Heck barred because the February 20,
2018, incident was the subject of a prison disciplinary report in which Griffin was accused
and convicted of several prison infractions.
       Anamosa State Penitentiary follows the Iowa Department of Correction’s standard
grievance procedure. That procedure involves a four-step process, whereby an inmate
must: (1) informally attempt to resolve a dispute; (2) file a grievance; (3) appeal an
unfavorable result to the warden; and (4) appeal a further unfavorable result to the


                                               2

      Case 1:18-cv-00111-LTS-KEM Document 11 Filed 09/29/20 Page 2 of 6
central/regional IDOC office. Doc. No. 10-3 at 27. There is a 30-day statute of
limitations on filing a grievance. Id. at 29.
       While at Anamosa, Griffin filed three grievances. The first is not relevant to this
case. The second had to do with the events of February 20, 2018. Specifically, Griffin
filed a timely grievance stating that on February 20, 2018, he attempted to talk to a
correctional officer during a lock down, the officer perceived Griffin’s statements as a
threat, and Griffin was then “physically and verbally assaulted by officer Fisher.” Doc.
No. 10-3 at 43. That grievance was denied because it was the subject of the then-ongoing
disciplinary process. Id. at 41. On October 18, 2018, Griffin filed a grievance regarding
the exact issues underlying his complaint in this case. Id. at 45. That grievance was
denied because it was filed after the 30-day statute of limitations had expired. Id. at 44.
There is no indication Griffin appealed the outcome of either grievance.
       Griffin was issued two disciplinary reports as a result of his actions on February
20, 2018. Doc. No. 10-3 at 49, 52. He was accused of, among other things, disobeying
lawful orders and being verbally abusive. Id. An administrative law judge found Griffin
guilty of both reports and sanctioned him. Id. at 50, 53. Those reports were processed
according to the standard procedure and neither case has been invalidated. Id. at 46-47.


                        IV.    SUMMARY JUDGMENT STANDARDS
       Any party may move for summary judgment regarding all or any part of the claims
asserted in a case. Fed. R. Civ. P. 56(a). Summary judgment is appropriate when “the
pleadings, depositions, answers to interrogatories, and admissions on file, together with
affidavits, if any, show that there is no genuine issue of material fact and that the moving
party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986).
       A material fact is one that “‘might affect the outcome of the suit under the
governing law.’” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Thus,
“the substantive law will identify which facts are material.” Id. Facts that are “critical”

                                                3

      Case 1:18-cv-00111-LTS-KEM Document 11 Filed 09/29/20 Page 3 of 6
under the substantive law are material, while facts that are “irrelevant or unnecessary”
are not. Id.
       An issue of material fact is genuine if it has a real basis in the record, Hartnagel
v. Norman, 953 F.2d 394, 395 (8th Cir. 1992) (citing Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)), or when “‘a reasonable jury could
return a verdict for the nonmoving party’ on the question.” Woods v. DaimlerChrysler
Corp., 409 F.3d 984, 990 (8th Cir. 2005) (quoting Anderson, 477 U.S. at 248). Evidence
that only provides “some metaphysical doubt as to the material facts,” Matsushita, 475
U.S. at 586, or evidence that is “merely colorable” or “not significantly probative,”
Anderson, 477 U.S. at 249-50, does not make an issue of material fact genuine.
       As such, a genuine issue of material fact requires “sufficient evidence supporting
the claimed factual dispute” so as to “require a jury or judge to resolve the parties'
differing versions of the truth at trial.” Anderson, 477 U.S. at 248-49. The party moving
for entry of summary judgment bears “the initial responsibility of informing the court of
the basis for its motion and identifying those portions of the record which show a lack of
a genuine issue.” Hartnagel, 953 F.2d at 395 (citing Celotex, 477 U.S. at 323). Once
the moving party has met this burden, the nonmoving party must go beyond the pleadings
and by depositions, affidavits, or otherwise, designate specific facts showing that there
is a genuine issue for trial. Mosley v. City of Northwoods, 415 F.3d 908, 910 (8th Cir.
2005). The nonmovant must show an alleged issue of fact is genuine and material as it
relates to the substantive law. If a party fails to make a sufficient showing of an essential
element of a claim or defense with respect to which that party has the burden of proof,
then the opposing party is entitled to judgment as a matter of law. Celotex, 477 U.S. at
322.
       In determining if a genuine issue of material fact is present, I must view the
evidence in the light most favorable to the nonmoving party. Matsushita, 475 U.S. at
587-88. Further, I must give the nonmoving party the benefit of all reasonable inferences
that can be drawn from the facts. Id. However, “because we view the facts in the light
                                             4

       Case 1:18-cv-00111-LTS-KEM Document 11 Filed 09/29/20 Page 4 of 6
most favorable to the nonmoving party, we do not weigh the evidence or attempt to
determine the credibility of the witnesses.” Kammueller v. Loomis, Fargo & Co., 383
F.3d 779, 784 (8th Cir. 2004). Instead, “the court's function is to determine whether a
dispute about a material fact is genuine.” Quick v. Donaldson Co., Inc., 90 F.3d 1372,
1376-77 (8th Cir. 1996).


                                    V.     ANALYSIS
       As noted above, defendants argue that Griffin failed to exhaust his administrative
remedies. Under the Prison Litigation Reform Act (PLRA), a prisoner may not pursue
a § 1983 claim in federal court before exhausting all available administrative remedies.
See 42 U.S.C. § 1997e(a). Exhaustion is a prerequisite to suit even when the prisoner
seeks relief that is unavailable through the grievance system such as for excessive force.
Porter v. Nussle, 534 U.S. 516, 524 (2002) (citing Booth v. Churner, 532 U.S. 731, 741
(2001)). Proper exhaustion under the PLRA requires not only the pursuance of all
available remedies, but also compliance with individual prisons’ grievance procedures to
whatever level of detail they may require. Jones v. Bock, 549 U.S. 199, 218 (2007).
       Griffin filed two grievances regarding incidents that occurred on February 20,
2018. The first, which was timely filed, alleged Griffin was assaulted. However, Griffin
alleged he was assaulted by a correctional officer other than the defendants in this case.
Thus, that grievance related to a claim other than the claim raised in the complaint in this
case and cannot be the basis for a finding that Griffin exhausted this claim.           See
Muhammad v. Mayfield, 933 F.3d 993 (8th Cir. 2019) (finding that a plaintiff failed to
exhaust his administrative remedies when his grievances raised issues similar to but
different than those raised in his federal complaint).
       Griffin’s second grievance includes a claim that matches the allegations in this
case, specifically that on February 20, 2018, Griffin was assaulted by defendant Louvar.
However, that grievance was untimely. It cannot form the basis for a finding that Griffin
exhausted his administrative remedies because the PLRA exhaustion requirement requires
                                             5

      Case 1:18-cv-00111-LTS-KEM Document 11 Filed 09/29/20 Page 5 of 6
“proper exhaustion,” which includes a requirement that prisoners comply with any time
limitations. See Woodford v. Ngo, 548 U.S. 81, 90-96 (2006) (the PLRA requires
“proper exhaustion” and “proper exhaustion” includes the applicable time limits).
Moreover, there is no indication that Griffin appealed the denial. As such, even if that
grievance was not procedurally defaulted because it was untimely, it still would not
constitute a complete exhaustion of the prison’s grievance process because the grievance
process, as explained above, includes two appellate steps. Because Griffin did not appeal
the denial, he did not exhaust the available administrative remedies.
       Based on the foregoing, Griffin’s claim is barred by 42 U.S.C. § 1997e(a) and
this case must be dismissed. Because Griffin clearly failed to exhaust his administrative
remedies, I need not reach defendants’ alternative argument that Griffin’s claims are
barred by Heck v. Humphrey, 512 U.S. 477 (1994).


                                  VI.    CONCLUSION
       For the reasons set forth herein, defendants’ motion for summary judgment (Doc.
No. 10) is granted and this case is dismissed. Because this dismissal is based on Griffin’s
failure to exhaust administrative remedies, it is without prejudice. Judgment shall enter
against Griffin and in favor of the defendants and the Clerk’s office shall close this case.


       IT IS SO ORDERED.
       DATED this 29th day of September, 2020.




                                          __________________________
                                          Leonard T. Strand, Chief Judge




                                             6

      Case 1:18-cv-00111-LTS-KEM Document 11 Filed 09/29/20 Page 6 of 6
